EXHIBIT 10.123




COMPROMISE AGREEMENT

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT


 
THIS AGREEMENT is made on 25 March 2008
 
BETWEEN:-
 
(1)
Story Telecom, Inc., a corporation registered in the State of Nevada, United
States of America with corporation no: C4689-2004 and whose registered office is
at 3155 East Patrick Lane, Las Vegas, 89120-3481, USA (the “Company”);

 
(2)
Story Telecom Limited, a company registered in England and Wales with company
no: 4551415 and whose registered office is at Britannia House, 960 High Road,
London N12 9RY, UK (“Story”);

 
(3)
Xfone, Inc., a corporation registered in the State of Nevada, United States of
America with corporation no: C23688-2000 and whose registered office is at 2506
Lakeland Drive, Suite 100, Flowood, MS 39232 USA (“Xfone”)

 
(4)
Trecastle Holdings Limited, a corporation registered in the British Virgin
Islands with company no: 305501 and whose registered office is at 3152, Road
Town, Tortola BV1 (“Trecastle”) and

 
(5)
Nir Davison of Garden Flat, 24 Upper Park Road, London NW3 2UT (“Employee”)

 
WHEREAS:-
 
(A)  
The Employee is a legal and registered owner of stock in the Company (the
“Employee Stock Holding”).

 
(B)  
Trecastle is a legal and registered owner of stock in the Company (the
“Trecastle Stock Holding”).

 
(C)  
Pursuant to a Stock Purchase Agreement dated 10 May 2006 (the “2006 SPA”); the
Employee had been employed to act as the Managing Director of Story until his
employment was terminated on 12 July 2007 (the “Termination Date”).   Prior to
the Termination Date the Employee had ceased actively to be engaged in the
business with effect from 23 April 2007 (the “Cessation Date”).

 
(D)  
The Employee contends that his dismissal was unfair and in breach of
contract.  Neither the Company nor Story accept that the dismissal was either
unfair or in breach of contract.

 
-1-

--------------------------------------------------------------------------------

 
 
(E)  
The Employee initiated claims against Story in the Employment Tribunal under
case number: 33001715/2007 (the “Tribunal Claim”).

 
(F)  
The Employee and Trecastle have alleged that they have claims against Xfone and
others in relation to the Employee Stock Holding and the Trecastle Stock Holding
(collectively, the “Stock Holding”).

 
(G)  
The Employee and Trecastle have further alleged that they have other potential
claims against the Company, Story, Xfone and Swiftnet Limited together with
their respective Associated Companies and all other companies in which Xfone has
or will have in the future, directly or indirectly,  a shareholding interest
(together all of which are collectively referred to as the “Xfone Group”).

 
(H)  
The Xfone Group and the Employee wish to settle all claims which the Employee
has or may have against the Xfone Group and any of their respective present or
former directors, officers, shareholders, employees or workers (excluding the
Employee and Trecastle) arising out of the Employee’s employment or its
termination, the Employee’s status as a director of any  company in the Xfone
Group, the Employee’s rights as a shareholder, stockholder or option holder of
any company in the Xfone Group, whether arising from the Employee Stock Holding,
the 2006 SPA or otherwise and any other claims of whatsoever nature, howsoever
and wherever arising, which he may have, whether or not any such claims exist or
are known to or contemplated by the parties or are recognised by law at the date
of this Agreement.

 
(I)  
The Xfone Group acknowledge that it is not aware that it has any outstanding
claims against the Employee as at the date of this Agreement.

 
(J)  
Trecastle and the Xfone Group also wish to settle any claims of whatsoever
nature and wherever arising which Trecastle may have against the Xfone Group and
any of their respective present or former directors, officers, shareholders,
employees or workers (excluding the Employee and Trecastle) whether arising out
of Trecastle’s rights as a stockholder of any company in the Xfone Group
(arising from the Trecastle Stock Holding, the 2006 SPA or otherwise) or arising
by reason of the 2006 SPA or otherwise, whether or not such claims exist or are
known to or contemplated by the parties or are recognised by law at the date of
this Agreement.

 
(K)  
In addition to entering into this Agreement, the Employee and Trecastle have
agreed to sell the Stock Holding to Xfone.  This Agreement is conditional and
shall only become fully effective on:

 
a.  
the Employee and Trecastle entering into an agreement with Xfone to sell the
entire Stock Holding in accordance with the terms of an agreement in the form
set out in Schedule 2 to this Agreement (the “2008 SPA”) and

 
b.  
the Employee withdrawing the Tribunal Claim against Story and agrees to its
dismissal by the Employment Tribunal.

 
 
-2-

--------------------------------------------------------------------------------

 
 
IT IS AGREED AS FOLLOWS:
 
1.  
2008 SPA

 
1.1  
The Employee and Trecastle hereby agree to enter into the 2008 SPA.

 
1.2  
This Agreement is conditional upon and shall not become effective unless and
until the Employee and Trecastle enter into the 2008 SPA.  In the event that the
Employee or Trecastle fail to enter into the 2008 SPA by 25 March 2008 the terms
of this Agreement shall be null and void and as if it had never been entered
into.

 
2.  
TERMINATION PAYMENT

 
2.1  
Provided that the Employee has complied with the Employee's obligations under
this Agreement, within 5 working days of receipt by the Company/Company's
Solicitors of:

 
2.1.1  
the 2008 SPA duly signed by the Employee and duly executed for and on behalf of
Trecastle;

 
2.1.2  
the signed Adviser's Certificate;

 
2.1.3  
this Agreement duly signed by the Employee and duly executed for and on behalf
of Trecastle;

 
2.1.4  
a letter to the Employment Tribunal sent in accordance with Clause 5 withdrawing
his claim and consenting to the dismissal of the Tribunal Claim; and

 
2.1.5  
a letter of resignation as a director in the form set out at Schedule 3 to this
Agreement;

 
Story shall pay to the Employee the sum of £30,000 (the "Termination Payment")
as compensation for loss of employment which is made without admission of
liability.  It is acknowledged by the Employee that save for any entitlement he
may have by reason of the 2008 SPA, that no other payments or benefits of any
kind are due from the Company, Story or any other company of the Xfone Group
except as provided for in this Agreement.
 
2.2  
Subject to Clause 2.1, the Company and Story understand that s401 and s403
Income Tax (Earnings and Pensions) Act 2003 apply to payment of the Termination
Payment, and on this basis no deductions will be made from the Termination
Payment for tax or employee national insurance contributions except to the
extent that the Termination Payment exceeds £30,000, where income tax will be
deducted at basic rate.

 
-3-

--------------------------------------------------------------------------------

 
 
3.  
TAX INDEMNITY – TERMINATION PAYMENT

 
3.1  
The Company and Story make no warranty or representation as to whether income
tax or employee national insurance contributions are lawfully payable in
relation to the Termination Payment.

 
3.2  
The Employee shall be responsible for and shall indemnify the Company and Story
against, and shall on written demand forthwith pay to the Company or Story (or
as they may direct), any further income tax or employee national insurance
contributions and interest, costs, penalties or expenses relating to any tax
assessment that the Company or Story is required to pay or account for in
respect of the payments made by the Company or Story to the Employee pursuant to
this Agreement, subject to the Company or Story providing the Employee with
copies of any such demand within 7 days of the Company or Story receiving such
demand, and subject to the Company and/or Story providing such assistance as is
reasonably required by the Employee.    

 
4.  
TAX INDEMNITY – EMPLOYMENT

 
4.1  
Under the terms of the 2006 SPA the Employee was entitled to payment of his
remuneration into such account as he chose.

 
4.2  
The Employee hereby warrants that for the period up to the Termination Date that
the tax payable by him and by Trecastle arising from any remuneration or other
monies received from any company in the Xfone Group by him or by Trecastle has
been duly accounted for to the appropriate tax authorities and that all tax due
and payable has been duly paid to the proper tax authorities entitled to raise a
demand on either the Employee or Trecastle in respect of such remuneration.

 
4.3  
In this clause 4 the following terms shall have the following meanings:

 
4.3.1  
Xfone Tax Payment shall mean any payment made by any company in the Xfone Group
which has already been paid to the proper tax authorities in respect of either
the Employee or Trecastle or in respect of which the Employee has been notified
in writing by any such companies that tax has been deducted from payments
otherwise due to him;

 
4.3.2  
Xfone Tax Payer shall mean the company or companies in the Xfone Group which
receive a demand from any tax authority in the world, whether HM Revenue and
Customs or any other tax authority in respect of tax that is claimed to be
payable by  or in respect of the Employee or Trecastle in excess of the Xfone
Tax Payment;

 
4.4  
Subject to the Company and/or Story providing such assistance as is reasonably
required by the Employee in respect of any demand, the Employee
shall,  indemnify the Xfone Tax Payer(s) and the Xfone Group against, and shall
on written demand forthwith pay to the Xfone Tax Payer(s) any further income or
other tax or employee national insurance contributions (or any equivalent or
other taxes leviable in any jurisdiction in the world arising from monies
received by either the Employee or Trecastle from any company in the Xfone
Group, whether as an employee or share or stockholder of any stock in any
company in the Xfone Group) together with any interest, costs, penalties or
expenses relating to any such tax assessment that the Xfone Tax Payer is
required to pay or account for in respect of any such payments and which is not
an Xfone Tax Payment.

 
-4-

--------------------------------------------------------------------------------

 
 
5.  
DISMISSAL OF TRIBUNAL CLAIM

 
5.1  
By no later than 26 March 2008 (subject to signature of this Agreement by all
the parties), the Employee shall cause the Qualified Lawyer to write to the
Employment Tribunal in the form of a letter set out at Schedule 4 to this
Agreement in relation to the Tribunal Claim and notify the Employment Tribunal
that the dispute in relation to the Tribunal Claim has been settled by way of a
compromise agreement and that proceedings should be treated as withdrawn by the
Employee, the trial date for the Tribunal Claim shall be vacated and all the
Claimant’s claims set out in the Tribunal Claim, shall be dismissed by the
Employment Tribunal with immediate effect.

 
5.2  
The Employee shall instruct the Qualified Lawyer to send a true copy of the
letter sent to the Employment Tribunal in accordance with clause 5.1 above, to
the Company’s solicitor on the same date it is sent to the Employment Tribunal.

 
6.  
COVENANTS AND WARRANTY

 
6.1  
The Employee hereby covenants for the benefit of the Xfone Group that he shall
not for any purpose and in connection with any business use the name “Story
Telecom”, “Story Telecom. Inc.”, “Story Telecom Limited”, “Xfone”, “Swiftnet”,
“Auracall” nor use the title “Managing Director or “Chief Executive [Officer] of
Story Telecom Limited” or any other name which is similar to these names or
which would otherwise suggest that he had a continuing relationship with any
company in the Xfone Group.

 
6.2  
The Employee understands that the Xfone Group has agreed to enter into this
agreement on the basis of the warranties set out in this Agreement.  The
Employee hereby warrants that he has at all times acted properly and in
accordance with the 2006 SPA, any implied terms arising by reason of the
Employee’s employment or any duties or obligations on him as a director of any
company in the Xfone Group and any applicable laws to which he or any such
relevant company may have been subject.

 
7.  
RESTRICTIONS

 
7.1  
The Employee agrees and confirms that he has:

 
7.1.1  
not and shall not directly or indirectly disclose to any third party (other than
the Employee’s professional advisers and/or immediate family) the terms of and
the circumstances surrounding the conclusion of either this Agreement or the
2008 SPA, save where such disclosure is required by any competent authority or
to comply with any statutory requirement or is otherwise required for the
purpose of enforcing any of the provisions of this Agreement; and

 
7.1.2  
has not and shall not directly or indirectly make, publish or otherwise
communicate any disparaging or derogatory statements, whether in writing or
otherwise, which are intended to or which might be expected to damage or lower
the business or professional reputation or financial standing of any company in
the Xfone Group or any of their respective present or former directors,
officers, shareholders, agents, workers or employees (other than the Employee).

 
7.2  
On behalf of the Xfone Group it is hereby agreed:

 
7.2.1  
That the Xfone Group will make all reasonable endeavours to ensure that none of
its directors, officers, employees and/or agents, whether directly or
indirectly, shall disclose the terms of this Agreement except as may be required
by law or a regulatory body.

 
7.2.2  
That, subject to any legal or regulatory obligations to which the Xfone Group is
subject (which will override this clause), it shall not directly or indirectly
make, publish or otherwise communicate any disparaging or derogatory statements,
whether in writing or otherwise, which are intended to or which might be
expected to damage or lower the reputation of the Employee.

 
-5-

--------------------------------------------------------------------------------

 
 
8.  
AGREEMENT

 
8.1  
Following careful consideration of the facts and circumstances relating to the
Employee’s employment by Story in relation to his services as Managing Director
of Story and its termination and having regard to the sale by him and Trecastle
in accordance with the 2008 SPA of the Stock Holding, the Employee agrees to
settle and not to institute or continue any of the following specific claims or
proceedings against the Company, or any company in the Xfone Group or any of its
or their respective present or former directors, officers, shareholders,
employees or workers before an employment tribunal, court or other judicial
forum arising out of or connected with the Employee's employment with Story
and/or its termination:-

 
8.1.1  
any claim arising out of a contravention or alleged contravention of Part X of
the Employment Rights Act 1996 (unfair dismissal);

 
8.1.2  
any claim arising out of a contravention or alleged contravention of section 135
of the Employment Rights Act 1996 (the right to a statutory redundancy payment);

 
8.1.3  
any claim arising out of a contravention or an alleged contravention of a
provision contained in Part II of the Employment Rights Act 1996 (protection of
wages);

 
8.1.4  
any claim arising out of a contravention or alleged contravention of Part V
(protection from suffering detriment in employment), of the Employment Rights
Act 1996.  For the avoidance of doubt the reference to Part V of the Employment
Rights Act 1996 includes any claim under sections 10 to 13 of the Employment
Relations Act 1999 (the right to be accompanied at disciplinary or grievance
hearings and related rights);

 
8.1.5  
any claim arising out of a contravention or alleged contravention of section 92
(right to written statement of reasons for dismissal) or  section 8 (right to
itemised pay statement) of the Employment Rights Act 1996;

 
8.1.6  
any claim under Regulation 30 of the Working Time Regulations 1998 (for breach
of the Working Time Regulations including, without limitation, paid annual leave
and payment in lieu of untaken leave on termination, the entitlement to daily
and weekly rest, rest breaks and compensatory rest);

 
8.1.7  
any complaint under section 63 of the Sex Discrimination Act 1975
(discrimination on grounds of sex marital or civil partner status, gender
reassignment, discrimination by way of victimisation and harassment);

 
8.1.8  
any complaint under section 2 of the Equal Pay Act 1970 (equal pay);

 
8.1.9  
any complaint under section 54 of the Race Relations Act 1976 (racial
discrimination, harassment and discrimination by way of victimisation);

 
8.1.10  
any complaint under section 17A (discrimination or harassment on grounds of
disability), for victimisation under section 55 or any complaint under section
25(8) (disability discrimination in the provision of employment services such as
vocational guidance or training) of the Disability Discrimination Act 1995;

 
-6-

--------------------------------------------------------------------------------

 
 
8.1.11  
any claim arising out of a contravention or alleged contravention of Regulation
3 (less favourable treatment of fixed-term employees) or Regulation 6(2) (right
not to be subjected to detriment) of the Fixed-term Employees (Prevention of
Less Favourable Treatment) Regulations 2002;

 
8.1.12  
any application under Regulation 9 (declaration as to status as permanent
employee) of the Fixed-term Employees (Prevention of Less Favourable Treatment)
Regulations 2002;

 
8.1.13  
any claim under or arising out of a contravention or alleged contravention of
section 80(1) (parental leave) or sections 80G(1) or 80H(1)(b) (flexible
working) of the Employment Rights Act 1996;

 
8.1.14  
any claim arising out of a contravention or alleged contravention of
Regulation 5 (1) (less favourable treatment of part-time worker) or
Regulation 7(2) (right not to be subjected to detriment) of the Part-time
Workers (Prevention of Less Favourable Treatment) Regulations 2000;

 
8.1.15  
any claim under Regulation 28 of the Employment Equality (Sexual Orientation)
Regulations 2003 (discrimination or harassment on grounds of sexual orientation
and discrimination by way of victimisation);

 
8.1.16  
any claim under Regulation 28 of the Employment Equality (Religion or Belief)
Regulations 2003 (discrimination or harassment on grounds of religion or belief
and discrimination by way of victimisation);

 
8.1.17  
any claim for direct or indirect discrimination, harassment or victimisation on
the grounds of age pursuant to the Employment Equality (Age) Regulations 2006;

 
8.1.18  
any claim under or by virtue of sections 11 (failure to allow access to
records), section 18, section 20(1)(a) (complaint following non-compliance with
enforcement notice) or section 24 (right not to be subjected to a detriment) of
the National Minimum Wage Act 1998;

 
8.1.19  
any claim arising out of a contravention or alleged contravention of
paragraph 156 of Schedule A1 of the Trade Union and Labour Relations
(Consolidation) Act 1992 (right not to be subjected to detriment on grounds
connected with union recognition and collective bargaining);

 
8.1.20  
any claim arising out of a contravention or alleged contravention of section 190
of the Trade Union and Labour Relations (Consolidation) Act 1992 (individual
claim for payment following a protective award); and

 
8.1.21  
in relation to protected disclosures, under the Employment Rights Act 1996 and
the Public Interest Disclosure Act 1998;

 
8.1.22  
for breach of obligations under the Protection of Harassment Act 1997;

 
8.1.23  
for a failure to comply with obligations under the Occupational and Personal
Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006;

 
-7-

--------------------------------------------------------------------------------

 
 
8.1.24  
in relation to the obligations to elect appropriate representatives or inform
and consult under the Trade Union and Labour Relations (Consolidation) Act 1992;

 
8.1.25  
in relation to the obligations to elect appropriate representatives or inform
and consult or any entitlement to compensation, under the Transfer of
Undertakings (Protection of Employment) Regulations 2006; and

 
8.1.26  
any claim under any provision of directly applicable European law;

 
8.2  
The Employee agrees that the terms of this Agreement are in full and final
settlement of:-

 
8.2.1  
the claims set out in Clause 8.1;

 
8.2.2  
the following additional claims (whether in the Employee’s capacity as an
employee, stock or shareholder, as an officer or in any other capacity) against
the Xfone Group or any their respective present or former directors, officers,
shareholders, employees or workers;

 
(a)  
wrongful dismissal;

 
(b)  
breach of contract;

 
(c)  
breach of the 2006 SPA;

 
(d)  
any claims as a shareholder of the Company or of any other company of the Xfone
Group (save for any claim that the Employee may have in the future against Xfone
as the registered or beneficial owner of its shares of common stock which are
acquired by the Employee following the date of this Agreement).

 
(e)  
any claims as a director or an officer of the Company, Story or of any other
company of the Xfone Group;

 
(f)  
any claims to dividends whether from the Company or any other company of the
Xfone Group (save for any claim that the Employee may have in the future against
Xfone as the registered or beneficial owner of its shares of common stock which
are acquired by the Employee following the date of this Agreement and which give
rise to a right to dividends to its registered or beneficial owners in the event
that Xfone decides, in its sole discretion, to make a distribution of dividends
to its shareholders).

 
(g)  
pension claims;

 
(h)  
personal injury;

 
-8-

--------------------------------------------------------------------------------

 
 
(i)  
a claim for a bonus;  or

 
(j)  
a claim for compensation under section 13 of the Data Protection Act 1998; and

 
8.2.3  
any other claims of whatsoever nature and howsoever arising, and whether in the
past or in the future in any jurisdiction including, for the avoidance of doubt,
within the United Kingdom, Northern Ireland, Ireland, the United States of
America, the British Virgin Islands, Israel and any other jurisdiction in the
world which the Employee may otherwise have had against the Company or any of
the other companies of the Xfone Group or any of their respective present or
former directors, officers, shareholders, employees or workers arising out of or
connected with the Employee's employment by Story (or, where appropriate, by the
Company) and/or its termination and any other claims whether as director, or
option, stock or shareholder of any company  of the Xfone Group, and whether
such claims arise at common law, under statute, European law, the laws of the
USA or otherwise and whether or not any such claims exist or are known to or
contemplated by the parties or are recognised by law at the date of this
Agreement.

 
8.3  
Trecastle agrees that the terms of this Agreement are in full and final
settlement of all and any claims which Trecastle might otherwise have had
against any company in the Xfone Group (or any of their respective present or
former directors, officers, shareholders, employees or workers) to the same
extent (save where inapplicable) as any claims the Employee may have had against
the Xfone Group, and that Clauses 8.1 and 8.2 are repeated here mutatis mutandis
save that any reference to the Employee, shall be substituted by reference to
Trecastle and Trecastle shall be treated as settling all and any claims it might
otherwise have had.

 
8.4  
Provided there has been no breach of the warranties given in Clause 10below, the
Company and Story each acknowledge that on the basis of the facts and
circumstances of which each is aware immediately prior to entering into this
Agreement, none of the Company, Story or any other member of the Xfone Group is
intending to commence proceedings against the Employee and in respect of such
acts of the Employee of which either the Company or Story is aware they each
waive any right they respectively had to initiate claims against the Employee in
respect of such acts.

 
9.  
INDEPENDENT LEGAL ADVICE

 
9.1  
The Employee warrants that, in accordance with the legislation governing
compromise agreements:

 
9.1.1  
the Employee has taken independent legal advice from the Qualified Lawyer as to
the terms and effect of this Agreement and in particular its effect on the
Employee's ability to pursue the Employee's rights before an employment
tribunal; and

 
9.1.2  
the Qualified Lawyer has advised the Employee that she is a Solicitor holding,
both at the date of this Agreement and at the date the said advice was given, a
current practising certificate and that there is currently in force and was at
the time the said advice was given a contract of insurance covering the risk of
a claim by the Employee in respect of loss arising in consequence of the said
advice.

 
9.2  
The Employee shall procure that the Qualified Lawyer delivers the Adviser's
Certificate to the Company's Solicitors.

 
-9-

--------------------------------------------------------------------------------

 
 
10.  
WARRANTIES

 
10.1  
The Employee further warrants that:

 
10.1.1  
before receiving the advice referred to in Clause 9.1.1, the Employee disclosed
to the Qualified Lawyer all facts or circumstances relating to the Employee's
employment by Story (and/or, where appropriate, by the Company) and its
termination that may give rise to a claim against the Company, Story, any other
company of the Xfone Group or any of its or their respective present or former
directors, officers, shareholders, employees or workers;

 
10.1.2  
the Employee is not aware of any claims or circumstances which give rise to or
might give rise to any claims including any claim for personal injury and/or
industrial disease against the Company, Story, any other company of the Xfone
Group or any of its or their respective present or former directors, officers,
shareholders, employees or workers, other than those specified in this Agreement
which are the only claims the Employee may otherwise have had;

 
10.1.3  
the Employee has not commenced any proceedings in any court, tribunal or
otherwise in any jurisdiction against any of the Xfone Group or any of their
respective present or former directors, officers, shareholder, employees or
workers in respect of any claim whatsoever (other than the Tribunal Claim, which
is hereby settled and to be withdrawn in accordance with this Agreement) and
undertakes not to commence any such proceedings; and

 
10.1.4  
the Employee is not in breach of any duty the Employee may owe to any company in
the Xfone Group nor has the Employee acted in breach of and there are no matters
of which the Employee is aware relating to any acts or omissions by the Employee
or any third party which, if disclosed to any company in the Xfone Group might
affect its decision to enter into either this Agreement or the 2008 SPA.

 
10.2  
The Employee acknowledges that the Company, Story and Xfone have entered into
this Agreement in specific reliance on the warranties in this
Agreement.  Accordingly the Employee agrees that should the Employee breach any
of those warranties and without prejudice to any other remedy any company of the
Xfone Group might have:

 
10.2.1  
the Employee will repay to Story the Termination Payment immediately on written
demand;

 
10.2.2  
the Company, Story, Xfone and the other companies of the Xfone Group shall
immediately be released from any continuing obligations under this Agreement;
and

 
10.2.3  
Xfone shall, at its option and under its sole discretion be entitled to rescind
the 2008 SPA and to seek repayment of all sums paid to the Employee and to
Trecastle under the 2008 SPA and the parties will be returned to the position
they would have been in had they not entered into the 2008 SPA.

 
-10-

--------------------------------------------------------------------------------

 
 
11.  
COMPLIANCE WITH LEGISLATION

 
The conditions regulating compromise agreements under the Employment Rights
Act 1996, the Working Time Regulations 1998, the Sex Discrimination Act 1975,
the Race Relations Act 1976, Schedule 3A of the Disability Discrimination
Act 1995, Schedule 4 of the Employment Equality (Sexual Orientation) Regulations
2003, Schedule 4 of the Employment Equality (Religion or Belief) Regulations
2003, the National Minimum Wage Act 1998, the Trade Union and Labour Relations
(Consolidation) Act 1992, the Transnational Information and Consultation of
Employees Regulations 1999 and the Information and Consultation of Employees
Regulations 2004 and Paragraph 13 of the Schedule to the Occupational and
Personal Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006 and the Employment  Equality (Age) Regulations are satisfied.
 
12.  
THIRD PARTY RIGHTS

 
12.1  
Section 1 of the Contracts (Rights of Third Parties) Act 1999 ("CRiTPA") shall
apply to this Agreement but only to the extent that any Associated Company
and/or any present or former officers, shareholders, workers or employees of the
Company or any Associated Company (together the "Third Parties") shall be
entitled to enforce in their own right the terms relevant to them under this
Agreement.

 
12.2  
In accordance with section 2(3)(a) of CRiTPA, the whole or any part of this
Agreement may be rescinded or varied by agreement between the Employee,
Trecastle, Xfone, the Company and Story without the consent of any of the Third
Parties or of any other person who is not named as a party to this Agreement.

 
13.  
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all counterparts together
shall constitute one and the same instrument.  Such counterparts may be
delivered by facsimile transmission or other electronic transmission.
 
14.  
LAW AND JURISDICTION

 
14.1  
This Agreement shall be governed by and construed in accordance with English
Law.

 
14.2  
The parties submit to the exclusive jurisdiction of the English Courts and
tribunals with regard to any dispute or claim arising under this Agreement.

 
15.  
DEFINITIONS

 
"Adviser's Certificate" means a certificate in the form attached to this
Agreement at Schedule 1, signed by the Qualified Lawyer advising the Employee;
 
"Agreement" means the agreement between the parties contained herein;
 
"Associated Company” means any undertaking which is a subsidiary, or parent or
subsidiary undertaking (as those expressions are used in Sections 1159 - 1162 of
the Companies Act 2006 or, the equivalent jurisdiction) of any company of the
Xfone Group;
 
-11-

--------------------------------------------------------------------------------

 
 
"Company's Solicitors" means Howard Kennedy of 19 Cavendish Square, London W1A
2AW;
 
"Qualified Lawyer" means Audrey Onwukwe of Levenes of Ashley House, 235-239 High
Road, Wood Green, London N22 8HF.

 
16.  
GENERAL

 
16.1  
In this Agreement:

 
16.1.1  
a reference to any legislative provision includes any lawful amendment or
re-enactment of it; and

 
16.1.2  
the headings are for convenience only and shall not affect its interpretation.

 
16.2  
The Schedules to this Agreement form part of (and are incorporated into) this
Agreement.

 
16.3  
Subject to sub-clause 16.4, this Agreement together with the 2008 SPA sets out
the entire agreement between the parties and supersedes all previous
discussions, negotiations, agreements and arrangements (if any) whether oral or
in writing and whether express or implied relating to the relationship, in any
capacity, between the Employee, Trecastle and any company, director, officer and
employee in the Xfone Group.  The Employee and Trecastle acknowledge that they
have no other rights against any member of the Xfone Group other than as set out
in this Agreement and the 2008 SPA.

 
16.4  
Any section under the 2006 SPA that was not explicitly terminated by Section 5
of the 2008 SPA shall survive sub-clause 16.3 above.

 
16.5  
In the event of any conflict between this agreement and the 2008 SPA, the terms
of this Agreement shall prevail.

 
16.6  
This Agreement, although marked "without prejudice" and "subject to contract"
will when dated and signed by the parties and accompanied by the Adviser's
Certificate become an open document evidencing an agreement binding on the
parties.

 
16.7  
Nothing in this Agreement shall be taken to prevent the Employee from making a
protected disclosure as defined by the Public Interest Disclosure Act 1998.

 
16.8  
The complete or partial invalidity or unenforceability of any provision of this
Agreement for any purpose shall in no way affect:-

 
16.8.1  
the validity or enforceability of such provision for any other purpose;

 
16.8.2  
the remainder of such provision; and/or

 
16.8.3  
the remaining provisions of this Agreement.

 
-12-

--------------------------------------------------------------------------------

 
 
Schedule 1
[To be written on the Qualified Lawyer’s letterhead]
To: Story and to the other companies of the Xfone Group


Dear Sirs
Re: Nir Davison


I refer to the terms of the Compromise Agreement of today's date between my
client Nir Davison ("my Client") and Story and others (collectively referred to
as the "Xfone Group").   I hereby certify that:


 
I am a Solicitor, holding now and at all relevant times a current practising
certificate.

 
1.  
Before the said Compromise Agreement was signed I had advised my Client as to
its terms and effect and in particular its effect on my Client's ability to
pursue his rights before an employment tribunal.

 
2.  
At the time I gave the advice there was in force a contract of insurance
covering the risk of a claim by my Client in respect of loss arising in
consequence of such advice.

 
3.  
I am a relevant independent adviser within the meaning of the legislation
governing compromise agreements.  In particular, I am not acting for or employed
by Story, any associated employer or any person connected with Story as those
terms are defined by the governing legislation.

 
Yours faithfully
 


 
Signed…………………………………….
 
Audrey Onwukwe, Solicitor
 
Dated…………………………………….
 


 
-13-

--------------------------------------------------------------------------------

 




 
 
Schedule 2

 
 
The 2008 SPA [to be annexed to this agreement]

 


 
-14-

--------------------------------------------------------------------------------

 
 
 
Schedule 3

 
 
Resignation as a director

 


 
The Directors of
Story Telecom, Inc.
Story Telecom Limited
 [any other companies of which Nir Davison is a director]




[Date]


Dear Sirs
Story Telecom, Inc. and Story Telecom Limited (together the “Story Telecom
Group”)
I hereby resign from my office as a director of the companies which comprise the
Story Telecom Group with immediate effect and acknowledge and confirm that I
have no claim or right of action of any kind outstanding for compensation or
otherwise against the Story Telecom Group or any of its officers or employees in
respect of the termination of my office.   To the extent that any such claim
exists or may exist, I irrevocably waive such claim and release each company in
the Story Telecom Group and each of its respective present or former directors,
officers and employees from any liability in respect thereof.


Yours faithfully




Signed and delivered as a deed by
NIR DAVISON [SIGNATURE]




in the presence of [NAME OF WITNESS]
 
-15-

--------------------------------------------------------------------------------

 
 
Schedule 4

 
 
Withdrawal of Claim

 


 
[On Levenes letterhead]


Employment Tribunal (Watford)
London North West Region






Dear Sirs


Mr N Davison v. Story Telecom Limited
Case No: 3301715/2007


We write to notify you that following the Claimant entering into an agreement
with the Respondent, the Claimant now applies to the Employment Tribunal for all
the claims against Story Telecom Limited as set out in Case No: 3301715/2007
(the “Case”) to be withdrawn for all purposes and for the hearing set to
commence on 7 July 2008 be vacated for all purposes.


We understand that the Respondent will shortly be applying to the tribunal for
an order that the Case to be dismissed for all purposes.   We also wish to
notify you on behalf of the Claimant that the Claimant hereby consents to the
dismissal of the all claims set out in the Case for all purposes.


We hereby confirm that we do not seek and shall not in the future seek to make
any application for costs in relation to the Case.


We have today sent a copy of this letter to the Respondent’s solicitors.


Yours faithfully




Levenes
Signed for and on behalf and
As the duly authorised representative of
The Claimant Nir Davison
 
Signed by or on behalf of the parties on the date which first appears in this
Agreement
 
-16-

--------------------------------------------------------------------------------

 


 
/s/ John Burton
 
Signed by John Burton
 
duly authorised for and on behalf of STORY TELECOM, INC.
 


 
/s/ John Burton
 
Signed by John Burton
 
duly authorised for and on behalf of the STORY TELECOM LIMITED
 


 
/s/ Guy Nissenson
 
Signed by Guy Nissenson
 
duly authorised for and on behalf of the XFONE, INC.
 


 
/s/ Nir Davison
 
Signed by Nir Davison                                            ]
 
duly authorised for and on behalf of TRECASTLE HOLDINGS LIMITED
 


 
/s/ Nir Davison
 
SIGNED by NIR DAVISON
 
-17-

--------------------------------------------------------------------------------

 
 